Per Curiam :
It appears from the submission that the plaintiff has laid out and expended for electricity to January 14, 1909, the sum of seventeen dollars and seventy-eight cents. During this time the defendant was in possession of the premises, and it would seem that the plaintiff was entitled to judgment for *940that amount. As to the installment of the apparatus mentioned and described .in the submission, it is stipulated that this apparatus is affixed to the realty and has become a permanent .addition thereto. Upon this stipulation it is clear that the defendant is not liable for installing a permanent addition to the realty. Judgment should be ordered for the plaintiff for seventeen dollars and seventy-eight cents, without costs. Present — Ingraham, McLaughlin, Laughlin, Clarice and Houghton, JJ. Judgment ordered for plaintiff, as directed in opinion. Settle order on notice.